UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6075



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DOUGLAS WALTER CHILDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-95-20)


Submitted:   April 19, 2002                   Decided:   May 9, 2002


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Walter Childs, Appellant Pro Se. Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Walter Childs appeals the district court’s orders

denying his motion filed pursuant to 18 U.S.C. § 3582(c)(1) (1994)

and denying his motion for reconsideration.   We have reviewed the

record and the district court’s orders and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See United States v. Childs, No. CR-95-20 (W.D.N.C. Dec. 4,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2